Citation Nr: 1644772	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  11-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine strain with levoscoliosis, to include whether the reduction was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February to September 1997 and from January 2001 to February 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that reduced the 20 percent evaluation in effect for the Veteran's low back disability to 10 percent, effective September 2009.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in December 2014.  A transcript is included in the claims file.  

The claim was previously remanded by the Board in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a February 2016 VA examination, the Veteran reported he is currently getting chiropractic manipulations for management of his chronic back pain.  A March 2015 VA progress note indicates the Veteran receives his chiropractic care privately.  The most recent private chiropractic notes in the file are dated in April 2014.  As it is clear there are outstanding private treatment records relevant to the Veteran's claim, the Board finds a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical care providers that have treated him for his service-connected back disorder since 2014.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Then, readjudicate the claim remaining on appeal based on all relevant evidence submitted since the statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



